Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 6, 9, 10 and 14 are objected to because of the following informalities:  Claims 5, 6, 9, 10 and 14, “the tab body” should read “the tag body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 claims “at least one thread that helically encircles the longitudinal axis along a length of the screw shaft” and wherein an outer surface is configured as one of “a smooth arcuate surface or a threaded surface”.  It is unclear how the screw shaft can be both helically threaded and have a smooth arcuate surface since these seem 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 - 8, 10 - 12 and 14 - 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritchey et al. (US 2016/0249995 A1).

Regarding claim 1, Ritchey discloses a bone screw, comprising: 
a screw body (paragraph [0058], ref. 500, Fig. 10) having a head portion (Fig. 10, ref. 514) and a threaded shaft portion (Fig. 10, ref. 516) that extends along a longitudinal axis from the head portion to a screw tip of the screw body (see remarked Fig. 10 below); and 
a tag body (paragraph [0058], ref. 518, Fig. 10) defining at least one surface configured to display traceability information for the bone screw (ref. 522), the tag body formed as an integral extension of the screw body and connected to the screw body via a frangible interface disposed between the tag body and the screw tip (paragraphs [0057-58] discloses that the tag is connected to the screw body via frangible interface 


    PNG
    media_image1.png
    461
    866
    media_image1.png
    Greyscale


Regarding claim 2, Ritchey discloses the bone screw of claim 1, wherein the frangible interface defines a region of reduced thickness between the screw tip and the tag body (Fig. 10, ref. 520 is shown as having a reduced thickness).  

Regarding claim 4, Ritchey discloses the bone screw of claim 1, wherein a portion of at least one thread of the threaded shaft portion abuts the frangible interface at the screw tip (as shown in Fig. 10, the threading of the threaded shaft portion abuts the frangible interface at the screw tip).  

Regarding claim 5, Ritchey discloses the bone screw of claim 1, wherein the screw tip is configured to have a flat surface after the frangible interface is fractured and the tab body is removed from the bone screw (the screw tip will have a substantially flat surface where the tab is removed, in other words it will not be a point due to the loss of material from the break-away portion).  


    PNG
    media_image2.png
    416
    614
    media_image2.png
    Greyscale
Regarding claim 6, Ritchey discloses the bone screw of claim 1, wherein the screw tip is configured to have at least one cutting edge after the frangible interface is fractured and the tab body is removed from the bone screw (see remarked Fig. 10 below).  



Regarding claim 7, Ritchey discloses the bone screw of claim 1, wherein at least one flute extends through a portion of the shaft portion and forms a cutting edge on at least one thread disposed proximate to the screw tip, the cutting edge configured to remove bone material when the screw body is threaded into a bone (see remarked Fig. 10 above, which shows a cutting edge of a flute disposed proximate the screw tip and is fully capable of removing bone tissue when the screw is advanced into bone).  

Regarding claim 8, Ritchey discloses the bone screw of claim 7, wherein a portion of the at least one thread abuts the frangible interface at the screw tip (Fig. 10).  

Regarding claim 10, Ritchey discloses the bone screw of claim 7, wherein the at least one flute does not extend over the frangible interface (Fig. 10), the screw tip configured to have a flat surface after the frangible interface is fractured and the tab 

Regarding claim 11, Ritchey discloses the bone screw of claim 1, wherein the tag body has a projection that extends along the longitudinal axis, the frangible interface disposed between the projection and the screw tip (See remarked Fig. 10 below).  


    PNG
    media_image3.png
    427
    615
    media_image3.png
    Greyscale


Regarding claim 12, Ritchey discloses the bone screw of claim 1, wherein the tag body defines opposed surfaces configured to display the traceability information for the bone screw (Figs. 13 - 14 show the tag body being substantially cube-like, thus having opposed surfaces fully capable of displaying traceability information, paragraphs [0059 & 61], ref. 718).  

Regarding claim 14, Ritchey discloses the bone screw of claim 1, wherein tag body includes a plurality of perforations (paragraph [0059] discloses that the tag body may be milled, etched or cut, thus perforations).  

Regarding claim 15, Ritchey discloses the bone screw of claim 1, wherein the tag body has a rectangular shape with a width extending parallel to the longitudinal axis and a height extending perpendicular to the longitudinal axis, the width being greater than the height (see remarked Fig. 14 below).  

    PNG
    media_image4.png
    429
    638
    media_image4.png
    Greyscale



Regarding claim 16, Ritchey discloses the bone screw of claim 1, wherein: the screw tip defines a first circular edge where the screw tip abuts the frangible interface, the first circular edge having a first diameter, the tag body defines a second circular edge where the tag body abuts the frangible interface, the second circular edge having a second diameter, and the frangible interface has a circular cross section with a third diameter that is smaller than the first and second diameters (as shown in Fig. 10, each portion of the screw tip, frangible interface and tag body which abuts the frangible interface, is substantially a cone having a circular edge or cross section.  In addition, the cone shape of the screw body and tag oppose one another, thus giving the diameter of the frangible interface the smallest dimension).  



Regarding claim 17, Ritchey discloses the bone screw, comprising: 
a screw body (paragraph [0058], ref. 518) having a screw head (ref. 514) and a screw shaft (ref. 516) that extends along a longitudinal axis from the screw head (Fig. 10), the screw shaft defining at least one thread that helically encircles the longitudinal axis along a length of the screw shaft and terminates at a screw tip (as shown in Fig. 10, the screw shaft is threaded along it’s length up until section ref. 520), the screw shaft fluted such that a leading portion of the at least one thread has a cutting edge configured for self- tapping (see remarked Fig. 10 below), the screw head defining (i) a driving feature configured to cooperate with a driving tool to rotate the screw body (as shown in various figures, e.g. Fig. 12, the head has a substantially hexagonal opening configured to engage with an insertion/removal tool) and (ii) an outer surface configured as one of a smooth arcuate surface or a threaded surface (Fig. 10 shows a threaded surface); and a tag body (paragraph [0058], ref. 518, Fig. 10) having a rectangular shape (Fig. 14) and defining at least two opposed surfaces configured to display traceability information for the bone screw (paragraph [0059]), the tag body formed as an integral extension of the screw body and connected to the screw body via a frangible interface disposed between the tag body and the screw tip (see remarked Fig. 10 below and paragraph [0058]), the frangible interface defining a region of reduced thickness between the screw tip and the tag body and configured to fracture upon application of a predefined mechanical force such that the tag body is removable from the bone screw (paragraph [0058]).  




    PNG
    media_image5.png
    464
    725
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchey et al. (US 2016/0249995 A1) in view of Jackson et al. (US 2014/0214097 A1).
Regarding claim 3, Ritchey discloses the bone screw of claim 2, except wherein a circumferential groove that at least partially encircles the longitudinal axis at the frangible interface defines the region of reduced thickness.  It is noted that Fig. 10 shows a reduced diameter at the frangible interface ref. 520, but does not explicitly disclose a groove. 

Jackson teaches a bone screw (Abstract, Fig. 1, ref. 1) having a break-away portion (paragraph [0150], ref. 66, Fig. 1) connected to the bone screw at a frangible interface defining a circumferential groove (paragraph [0150], ref. 71, Fig. 5).  Jackson teaches that such a groove allow for the break-away portion to be detached while leaving the bone screw in place (paragraph [0150]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify . 

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchey et al. (US 2016/0249995 A1) in view of Morgan (US 4,923,471).

Regarding claim 18, Ritchey discloses a method of implanting a bone screw in a bone (Title, Abstract), the bone screw including a screw portion (paragraph [0058], ref. 512, Fig. 10) and a tag portion formed as an integral extension of the screw portion (paragraph [0058], ref. 518, Fig. 10), the screw portion having a screw head (ref. 514) and a threaded screw shaft that extends from the screw head (ref. 516), the tag portion defining at least one surface configured to display traceability information for the bone screw (paragraph [0059], ref. 522), the method comprising: 
fracturing a frangible interface disposed between the tag portion and a tip of the screw portion (paragraph [0058] discloses a frangible interface ref. 520 configured to be broken under shear, tension, bending or any combination of forces or loading); 
removing the tag portion from the screw portion after the frangible interface is fractured (paragraph [0058]); and rotatably driving the screw portion into the bone such that the tip of the screw portion and frangible remains of the fractured frangible interface are positioned within the bone (paragraph [0024] discloses that the screw is a bone screw, thus configured to be screwed into bone via rotational movement to engage the helical threading).  

Ritchey discloses that frangible interface may be broken under shear, tension, bending or any combination of applied force or loading (paragraph [0058]), but is silent regarding that the frangible interface is fractured by applying a mechanical force to the tag portion specifically. 

Morgan teaches a medical device (Fig. 1, ref. 10) with a detachable tag portion (ref. 140) (Abstract, Fig. 1).  The tag portion is configured to be detached from the device at a frangible interface (ref. 14c) by twisting the tag to break it away (Col. 5, lines 19 - 37).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ritchey, such that the step of fracturing the frangible interface comprises twisting the tag portion (thus applying a mechanism force), as taught by Morgan, for easy quick separation between the screw body and tag portion. 

Regarding claim 19, Ritchey in view of Morgan discloses the method of claim 18, wherein: fracturing the frangible interface includes forming a cutting edge with the frangible remains of the fractured frangible interface (after the tag has been twisted off, the remaining surface of the frangible interface attached to the screw tip is considered to a cutting edge since it will not be substantially smooth), and rotatably driving the screw portion into a bone includes removing bone material from the bone using the cutting edge formed with the frangible remains (as shown in Fig. 10, the screw tip comprises a flute or cutting edge, see remarked Fig. 10 in the rejection of claim 17 above, which is configured to removing bone material during insertion of the bone screw). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchey et al. (US 2016/0249995 A1) in view of Morgan (US 4,923,471) and further in view of Asfora (US 2014/0046380 A1).

Regarding claim 20, Ritchey in view of Morgan discloses the method of claim 18, wherein the frangible remains of the fractured frangible interface form a flat surface at the tip of the screw portion after the tag portion is removed from the screw portion (the frangible remains will be substantially flat as compared with the outer surfaces of the screw body), but is silent regarding the limitation that the method further comprising: forming a pilot hole in the bone prior to rotatably driving the screw portion into the bone.

Asfora teaches a bone screw and method of implantation (Abstract) comprising the step of drilling a pilot hole (paragraph [0029]) to guide insertion of the bone screw (paragraph [0029]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ritchey in view of Morgan to include the step of forming a pilot hole in the bone prior to rotatably driving the screw portion into the bone, as taught by Asfora, for the purpose of guiding the bone screw into proper placement. 


Allowable Subject Matter
Claim 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773